Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed November 10, 2021 have been considered and are persuasive.  Claims 1 to 9, 11, 12, and 14 to 20 are allowed with claims 10 and 13 being cancelled. 
Claim 1 is allowed because the prior art in combination or taken as a whole does not teach that the light guide plate and the light leakage preventing member are disposed on the back plate, the light incident surface of the light guide plate is an oblique surface, the distance between the light incident surface and the light leakage preventing member gradually increases in the direction from the light exit surface of the light guide plate to the bottom surface of the light guide plate, the light leakage preventing member is located between the light strip and the light guide plate, and the light guide plate is configured such that the light incident surface of the light guide plate is bonded by and oblique to the light exit surface of the light guide plate in combination with all other features as claimed in claim 1.  Claims 2 to 9, 11, 12 and 14 to 20 depend on claim 1 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Quach Lee/
Primary Examiner, Art Unit 2875